El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
A petición de Arturo Acosta Abreu la Corte de Distrito de Aguadilla expidió un auto de eertiorari contra el Juez Municipal de Lares por sus actuaciones en el pleito de Francisco Canabal contra María Luisa Estrada en cobro de pesos y dispuso que le remitiera las diligencias originales de dicho pleito. Recibidas éstas en la corte de distrito tuvo lugar ante ella la vista de la petición de eertiorari en la que Ma-ría Luisa Estrada solicitó que fuera anulado el auto librado *581y la corte dictó sentencia anulándolo y disponiendo que el pleito fuera devuelto a la Corte Municipal de Lares.
De esta sentencia apeló para ante nosotros Acosta Abreu y para sostener su recurso nos lia presentado una trans-cripción de los autos de la corte inferior en la que no se bailan las actuaciones del pleito de Canabal contra Estrada objeto del procedimiento de certiorari, actuaciones que son necesarias en este recurso de apelación porque sin ellas no estamos en condiciones de decidir que la resolución apelada sea errónea, como sostiene el apelante, toda vez que debe-mos suponer que la corte de distrito anuló el auto de cer-tiorari que babía librado porque no encontró justificadas en las diligencias del pleito las alegaciones que había hecho Acosta Abreu en su petición. Que tales diligencias nos son necesarias para poder declarar que la resolución apelada es errónea lo ha reconocido tácitamente el mismo apelante cuando nos pidió en este recurso que ordenásemos al secre-tario de la Corte Municipal de Lares que nos remitiera ori-ginales las diligencias de dicho pleito, que le habían sido devueltas, petición que le negamos pues no era la forma de traer ante nosotros las constancias de dicho pleito.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.